          Case 2:15-bk-24769-NB            Doc 59 Filed 08/12/20 Entered 08/12/20 16:43:32                       Desc
KATHY A. DOCKERY                            Main Document Page 1 of 2
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                          UNITED STATES BANKRUPTCY COURT

                                            CENTRAL DISTRICT OF CALIFORNIA

                                                  LOS ANGELES DIVISION

     IN RE:                                        CASE NO.: 2:15-bk-24769-NB

       PAUL BRIAN GARCIA                           CHAPTER 13

                                    DEBTOR(S).         TRUSTEE’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                       CHAPTER 13 CASE DUE TO MATERIAL DEFAULT OF THE
                                                       PLAN PURSUANT TO §1307(c)(6); DECLARATION OF
                                                       KATHY A. DOCKERY IN SUPPORT THEREOF

                                                   DATE:       October 22, 2020
                                                   TIME:       11:00 am
                                                   PLACE:      ROYBAL BUILDING
                                                               255 EAST TEMPLE STREET
                                                               Courtroom 1545 15th Floor
                                                               LOS ANGELES, CA 90012

    TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR(S)

AND ALL OTHER PARTIES IN INTEREST:

    PLEASE TAKE NOTICE that the Chapter 13 Trustee, Kathy A. Dockery, hereby moves for an order

dismissing this case pursuant to 11 U.S.C. §1307(c)(6) due to material default by the Debtor with respect to a

term of the confirmed plan. Specifically, the Debtor has failed to produce all Federal & State Income Tax

Returns for the Trustee’s inspection and review along with copies of the most recent forms W-2 and/or 1099,

and a recent paystub if employed.

    Pursuant to Local Bankruptcy Rule 9013-1(f)(1), notice is further given that any person opposing

this motion shall, not later than fourteen (14) days prior to the above-referenced hearing date, serve

upon the Chapter 13 Trustee and file with the clerk's office, a written statement explaining all reasons in

opposition thereto.

     This Motion is based on this Notice, the Declaration of Kathy A. Dockery and any further argument and

 evidence offered at the hearing.




     DATED: 8/12/20
                                                       KATHY A. DOCKERY,
                                                       CHAPTER 13 TRUSTEE
          Case 2:15-bk-24769-NB             Doc 59 Filed 08/12/20 Entered 08/12/20 16:43:32                        Desc
                                             Main Document
                                                    CHAPTER 13Page 2 of 2
                                                               TRUSTEE

                                           DECLARATION OF KATHY A. DOCKERY



          I, Kathy A. Dockery, declare as follows:

          1.       I am the duly appointed, qualified and standing Chapter 13 Trustee in this case and by virtue

thereof, I have personal knowledge of files and records kept by my office in the regular course of business . I

have personally reviewed the files and records kept by my office in the within case . The following facts are

true and correct and within my own personal knowledge and I could and would testify competently thereto if

called to do so.


          2.       On 11/19/15, this Court confirmed the Debtor's chapter 13 plan which requires the Debtor to

produce a copy of all Federal & State Income Tax Returns during the plan term for my Office’s inspection and

review.

          3.       The Debtor has failed to produce a copy of all post-confirmation Federal & State Income Tax

Returns and form W-2 and/or 1099, and most recent paystub if employed and is therefore in material breach

of the order confirming the plan.

          4.       The Debtor has failed to produce Federal & State Income Tax Returns for the following tax

year(s): 2019.



       I declare, under penalty of perjury, that the foregoing is true and correct.




       DATED: 8/12/20
                                                               KATHY A. DOCKERY,
                                                               CHAPTER 13 TRUSTEE
